DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/14/2022.
Claims 1, 3-11, 13, 14 and 16-19 are pending.
Claims 2, 12 and 15 have been cancelled.

Response to Arguments
Applicant’s arguments filed 03/14/2022 with respect to the rejection(s) of claim(s) 1, 3-11, 13, 14 and 16-19 have been considered, but they are moot since they are not applicable for the references presented in this office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13, 14 and 16-19 are under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US20190059102, of record, hereinafter ‘YERRAMALLI’) in view of Bergstrom et al. (US20160261379, of IDS, hereinafter ‘BERGSTROM’) and with further in view of Jeon el al. (US20180294924, of IDS, hereinafter JEON).
Regarding claim 1, YERRAMALLI teaches a method performed by a terminal in a wireless communication system (Fig. 11, [0028] flowchart 1100), the method comprising:
identifying a preset number of hybrid automatic repeat request (HARO) processes configured by a base station (BS) ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). [0075] In another example, the maximum number of HARQ-ACK processes can also be indicated in Downlink Control Information (DCI) or in a MAC control element (MAC-CE) as well as a RRC configuration message, to the UE (indicated to UE and UE identifies the maximum number or preset number of HARQ-ACK processes configured). See also [0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame);
receiving downlink control information (DCI) including a 1-bit HARQ-ACK feedback indication for 1-bit HARQ-ACK feedback request for the preset number of the HARQ processes ([0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the configured processes, see [0074]). (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE);
identifying HARQ-ACK information based on the received DCI, wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes  ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes (all of the preset number of HARQ processes) will be reported on each reporting frame. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE); and
transmitting the HARQ-ACK information to the BS (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes).
YERRAMALLI does not explicitly disclose receiving downlink control information (DCI) including a 1-bit HARQ-ACK feedback indication for 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches receiving downlink control information (DCI) including a 1-bit HARQ-ACK feedback indication for 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 3, YERRAMALLI teaches wherein the HARQ-ACK information for each HARQ process is transmitted in one format (Para [0068]: The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process (HARQ-ACK information for each HARQ process is transmitted in one format). [0077] the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame. See also Fig. 11 step 1160, Para [0093]: sends ACK/NACK or multiple HARQ processes (one for each TTI)).

Regarding claim 4, YERRAMALLI teaches wherein a number of the HARO-ACK information bits of the one format is equal to or a multiple of the preset number of HARQ processes for the terminal (Para [0068]: FIG. 7 shows the UE being scheduled with eight HARQ processes after an LBT. So the UE received data in 8 DL subframes and sends back 8 ACK bits (number of bits of the one format is equal to the number of HARQ processes for the terminal) to the eNB, 4 bundled on UL subframe 3 and the other 4 bundled on UL subframe 4. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process (HARQ-ACK information for each HARQ process is transmitted in one format). ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame. See also Fig. 11 step 1160, Para [0093]: sends ACK/NACK or multiple HARQ processes (one for each TTI)).

Regarding claim 5, YERRAMALLI does not explicitly disclose wherein the HARQ-ACK information for a HARQ process which is not received is set to a default value.
JEON teaches wherein the HARQ-ACK information for a HARQ process which is not received is set to a default value ([0114]: the UE can transmit the bitmap-based feedback with the latest feedback. The default value of the HARQ ACK/NACK feedback can be NACK.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 6, YERRAMALLI teaches a method performed by a base station in a wireless communication system (Fig. 1, [0033] FIG. 1, the wireless network 100 may include a number of BSs 110 and other network entities. A BS 110 may be a station that communicates with UEs 120. (Fig. 12 Base Station 1201)), the method comprising:
transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for a preset number of HARQ processes, to a terminal ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the configured processes, see [0074]). (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE); and
receiving HARQ-ACK information associated with all of the preset number of HARQ processes from the terminal ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (configured preset number of HARQ processes), then 16 HARQ-ACK processes (all of the preset number) will be reported on each reporting frame.  (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes (one for each TTI) (step 1160)),
wherein the preset number of the HARQ processes is configured at the terminal before transmission of the DCI ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). See also [0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the prior configured processes, see [0074]).), and
wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame. (all of the preset number of HARQ processes) (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes (one for each TTI) (step 1160)).  
YERRAMALLI does not explicitly disclose transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 8, YERRAMALLI a terminal in a wireless communication system (Fig. 13, wireless communication device 1301, [0105] The wireless communication device 1301 may be a mobile station, a user equipment (UE), etc.), the terminal comprising:
a transceiver (Fig. 13, Transceiver 1315); and
a processor (Fig. 13, Processor 1303) configured ([0107] Data 1307 and instructions 1309 may be stored in the memory 1305. The instructions 1309 may be executable by the processor 1303 to implement the methods disclosed herein) to:
identify a preset number of hybrid automatic repeat request (HARO) processes configured by a base station (BS) ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). [0075] In another example, the maximum number of HARQ-ACK processes can also be indicated in Downlink Control Information (DCI) or in a MAC control element (MAC-CE) as well as a RRC configuration message, to the UE (indicated to UE and UE identifies the maximum number or preset number of HARQ-ACK processes configured). See also [0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame),
receive, via the transceiver, downlink control information (DCI) including a 1-bit HARQ-ACK feedback request for the preset number of HARQ processes ([0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the configured processes, see [0074]). (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE),
identify HARQ-ACK information based on the received DCI, wherein HARO- ACK information bits associated with all of the preset number of HARQ processes are included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes (all of the preset number of HARQ processes) will be reported on each reporting frame. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE), and
transmit, via the transceiver, the HARQ-ACK information to the BS (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes).
YERRAMALLI does not explicitly disclose receive downlink control information (DCI) including a 1-bit HARQ-ACK feedback indication for 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches receive downlink control information (DCI) including a 1-bit HARQ-ACK feedback indication for 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 13, YERRAMALLI teaches a base station for performing communication in a wireless communication system (Fig. 1, [0033] FIG. 1, the wireless network 100 may include a number of BSs 110 and other network entities. A BS 110 may be a station that communicates with UEs 120. (Fig. 12 Base Station 1201)), the base station comprising:
a transceiver (Fig. 12 Transceiver 1215); and
a processor (Fig. 12 Processor 1203):
transmit, via the transceiver, downlink control information (DCI) including a 1- bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication for a preset number of HARO processes, to a terminal ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the configured processes, see [0074]). (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE); and
receive, via the transceiver, HARQ-ACK information associated with all of the preset-a number of HARQ processes from a-the terminal ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (configured preset number of HARQ processes), then 16 HARQ-ACK processes (all of the preset number) will be reported on each reporting frame.  (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes (one for each TTI) (step 1160)),
wherein the preset number of the HARQ processes is configured at the terminal before transmission of the DCI ([0074] a radio resource control (RRC) message can be used to configure the maximum number of HARQ processes that can be scheduled in each frame (step 950) (number of the HARQ processes are preset). See also [0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (1 bit in the DCI indicating a trigger for HARQ-ACK feedback for the prior configured processes, see [0074]).), and
wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0077] there still will be a maximum number of HARQ processes per frame. So if the reporting periodicity is once every two 2 frames with 8 HARQ-ACK processes per frame (a preset number of configured HARQ-ACK processes), then 16 HARQ-ACK processes will be reported on each reporting frame. (all of the preset number of HARQ processes) (Fig. 11 step 1160, [0093]) sends ACK/NACK or multiple HARQ processes (one for each TTI) (step 1160)).  
YERRAMALLI does not explicitly disclose transmit downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches transmit downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARO process number of each of the preset number of HARQ processes ([0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 20220045803 A1), describing ADAPTING HARQ PROCEDURES FOR NON-TERRESTRIAL NETWORKS
Ye et al. (US 20200068608 A1), describing SUB-PRB RESOURCE ALLOCATION FOR PUSCH IN EVEN FURTHER ENHANCED MTC

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413